DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 59-65, 67-70, and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb et al. (2002/0013571).  
Regarding claim 59, Goldfarb et al. disclose a tissue anchor (324; see figures 24 and 25 and paragraph [0110]) for delivery by a deployment tool (320) in a constrained state, the tissue anchor comprising: a shaft (320; see figure 25); a tissue-coupling element (324), which comprises a wire (360) comprising a shape-memory alloy (the nitinol described in paragraph [0110]); and a flexible elongate tension member (suture 322), which is distinct from the wire, and includes a distal portion that is fixed to a site (366; see figure 24) on the wire such that, when the tissue anchor is not constrained by is capable of applying, to the tissue-coupling element, tension that constrains lateral expansion of the tissue-coupling element away from a central longitudinal axis of the shaft, by preventing the tissue-coupling element from automatically assuming a predetermined shape provided by the shape-memory alloy of the wire (Examiner notes the final 5 lines of the claim appear to be a functional limitation1.  Examiner contends the suture 322 is capable of performing the claimed constraining function.  Clarifying amendments regarding the structures in applicant’s invention that perform this function may be an effective way to overcome this rejection.).
Regarding claim 60, the wire is shaped as an open loop when the tissue anchor is unconstrained by the deployment tool (see figure 24), and wherein the distal portion of the wire is fixed to the site (366) on the open loop.
Regarding claim 61, the tissue anchor is configured such that the tension applied to the tissue-coupling element by the flexible elongate tension member is capable of reducing an outer dimension of the open loop compared to the outer dimension if the lateral expansion of the tissue-coupling element were not constrained by the flexible elongate tension member, the outer dimension measured in a direction parallel to the flexible elongate tension member (Examiner notes this claim appears to be a functional capable of performing the claimed reducing function.).
Regarding claim 62, the tissue anchor is configured such that the tension applied to the tissue-coupling element by the flexible elongate tension member is capable of reducing the outer dimension of the open loop by at least 10% compared to the outer dimension if the lateral expansion of the tissue-coupling element were not constrained by the flexible elongate tension member (Examiner notes this claim appears to be a functional limitation.  Examiner contends the suture 322 is capable of performing the claimed reducing function.).
Regarding claim 63, when the tissue anchor is unconstrained by the deployment tool, the open loop is shaped so as to define one or more2 of 5Preliminary Amendment94477 curved segments and one or more straight segments (see figure 24).
Regarding claim 64, when the tissue anchor is unconstrained by the deployment tool, the open loop is shaped so as to define the one or more curved segments and two or more straight segments (see figure 24).
Regarding claim 65, the flexible elongate tension member is fixed to the open loop only at the site (366) on the open loop (see figure 24).
Regarding claim 67, the shaft comprises a sealing element (the outer surface of the shaft 320 is considered a sealing element because it is abutting the tissue LF; see figure 25).
Regarding claim 68, the shaft is straight when the tissue anchor is unconstrained by the deployment tool (see figure 25).
Regarding claim 69, the shaft and the tissue-coupling element are integral to one another (Examiner notes here the term “integral” does not necessarily mean one, unitary piece.  Examiner contends that since the shaft and tissue-coupling element function together during a procedure, they are considered integral to one another.).
Regarding claim 70, the tissue anchor comprises an anchor head (362 or 364) connected to a proximal portion of the shaft (The proximal portion of the shaft in Goldfarb et al. is not shown in the figures.).
Regarding claim 72, the tissue anchor system further comprises the deployment tool (320), which comprises a sharp distal piercing tip (see figure 25), and which is configured to constrain the tissue-coupling element while delivering the tissue-coupling element through tissue.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 66 and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (2002/0013571).  
Regarding claim 66, Goldfarb et al. disclose the tissue anchor substantially as described above with respect to claim 59, but fail to disclose the flexible elongate tension member (suture 322) comprises metal.  However, Examiner contends the use of metal to create sutures is old and well known within the art.  Examiner also notes it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the flexible elongate tension member (suture 322) of Goldfarb et al. of metal as sutures made from metal are well known.
Regarding claim 71, Goldfarb et al. disclose the tissue anchor substantially as described above with respect to claims 59 and 70, but fail to disclose a driver head removably coupled to the anchor head.  Attention is drawn to the embodiment of figures 21B-21C of Goldfarb et al., which show it is known to have two structures (312 and 313) removably coupled to function as a detachable push-rod for deploying the anchor.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included the detachable push-rod configuration outlined in figures 21B and 21C of Goldfarb et al. into the embodiment of .
Claims 73 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb et al. (2002/0013571) in view of Vidlund et al. (2014/0214159).  
Regarding claim 73, Goldfarb et al. disclose the tissue anchor substantially as described above with respect to claim 59, but fail to disclose a second tissue anchor connected to the first with tethers.  Attention is drawn to Vidlund et al., who teach it is known in heart valve procedures to have a second tissue anchor (112; see figures 9A-10 and paragraphs [0406] and [0407]) connected to a first tissue anchor (140; see figure 10) with tethers (138).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have connected the first tissue anchor of Goldfarb et al. to a second tissue anchor with tethers, per the teachings of Vidlund et al., to allow the device to be used in additional heart valve procedures as the patient requires.
Regarding claim 74, the second tissue anchor (per the teachings of Vidlund et al.) is a stent (112; see figures 9A-10 and paragraphs [0406] and [0407]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for additional prior art that shows the general state of the art of tissue anchor systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.02).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)